Exhibit 10.2

INTELLECTUAL PROPERTY SECURITY AGREEMENT

This Intellectual Property Security Agreement (this “IP Agreement”) is made as
of the 15th day of April, 2008 by and between CV THERAPEUTICS, INC., a Delaware
corporation (“Grantor”), and TPG-AXON ROYALTY TRUST, a trust established under
the laws of the Republic of Ireland (“Secured Party”).

RECITALS

Grantor has agreed to sell the right to receive certain payments to Secured
Party (the “Royalty”) based on sales of Regadenoson, the chemical name and
structure of which are set forth on Exhibit A attached hereto (“Regadenoson”),
pursuant to a certain Asset Sale and Purchase Agreement dated as of April 10,
2008 between Grantor and Secured Party, as amended from time to time (as
amended, the “Purchase Agreement”). The closing of the transactions contemplated
by the Purchase Agreement is contingent upon the execution and delivery of this
IP Agreement. Secured Party is willing to enter into the Purchase Agreement with
Grantor, but only upon the condition, among others, that Grantor shall grant to
Secured Party a security interest in certain patents, patent applications and
other assets, to secure the payment and performance of Grantor’s obligations
under the Purchase Agreement and the other Transaction Documents. Defined terms
used but not defined herein shall have the same meanings as in the Purchase
Agreement.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged and intending to be legally bound, Grantor hereby represents,
warrants, covenants and agrees as follows:

Effective as of the Closing Date, Grantor does hereby grant to Secured Party a
continuing security interest of first priority in all of Grantor’s right, title
and interest in, to and under the following registered and unregistered
intellectual property collateral, whether now or hereafter existing, and any and
all proceeds thereof, as security for the prompt and complete payment and
performance of all of Grantor’s obligations now or hereafter existing under the
Purchase Agreement, this IP Agreement, and the other Transaction Documents (all
of which shall collectively be called the “Intellectual Property Collateral”):

(a) All Licensed Patents in the Territory set forth on Exhibit B attached hereto
and any Licensed Patents in the Territory issued after the date of this
Agreement (the “Patents”);

(b) All Licensed Know-How in the Territory;

(c) All licenses or other rights to use any of the Licensed Patents in the
Territory, including, without limitation, the licenses under the Astellas
Agreement (collectively, the “Licenses”);

(d) Any and all claims and causes of action for damages by way of past, present
and future infringements of any of the rights included above, with the right,
but not the obligation, to sue for and collect such damages for said use or
infringement of the intellectual property rights identified above;

 

1.



--------------------------------------------------------------------------------

(e) All amendments, extensions, renewals and extensions of any of the Patents or
the Licenses;

(f) The CVT Royalty Interest; and

(g) All proceeds and products of the foregoing, including without limitation all
payments under insurance or any indemnity or warranty payable in respect of any
of the foregoing.

This security interest is granted in conjunction with the security interest
granted to Secured Party under the Purchase Agreement. Upon the occurrence and
during the continuance of a CVT Event of Default, Secured Party shall have the
right to exercise all the remedies of a secured party under the Code. Grantor
will pay any expenses (including reasonable attorney’s fees) incurred by Secured
Party in connection with the exercise of any of Secured Party’s rights
hereunder, including without limitation any expense incurred in disposing of the
Intellectual Property Collateral. All of Secured Party’s rights and remedies
with respect to the Intellectual Property Collateral shall be cumulative.

Grantor represents and warrants that Exhibit B attached hereto sets forth any
and all intellectual property rights in connection with which Grantor has
registered or filed a patent application with the United States Patent and
Trademark Office with respect to Regadenoson.

The provisions of this IP Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns. Neither this IP Agreement nor any rights or obligations hereunder may
be assigned, sold or otherwise disposed of or transferred in whole or in part by
any party, by operation of law or otherwise, without the prior written consent
of the other party, except in accordance with the terms of Section 9.6 of the
Purchase Agreement in the same manner as a permitted assignment of some or all
of a party’s rights and/or obligations under the Purchase Agreement.

This IP Agreement shall be governed by and construed, interpreted and enforced
in accordance with the laws of the State of New York, as applied to agreements
executed and performed entirely in New York, without giving effect to the
principles of conflicts of law thereof other than Section 5-1401 of the General
Obligations Law of the State of New York.

[Signature pages follow.]

 

2.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this IP Agreement to be duly
executed by its officers thereunto duly authorized as of the first date written
above.

 

GRANTOR:     SECURED PARTY: CV THERAPEUTICS, INC.     PFPC BANK LIMITED     in
its sole capacity as trustee, and on behalf, of     TPG-AXON ROYALTY TRUST, By: 
  Louis G. Lange     a trust established under the laws of the Republic of
Ireland       Print Name:    Louis G. Lange, M.D., Ph.D.     Title:    Chairman
of the Board and Chief       Executive Officer           By:   Paul Halley      
Name:    Paul Halley       Title:   Head of Trustee and Custodial Services

 

3.



--------------------------------------------------------------------------------

EXHIBIT A

REGADENOSON

LOGO [g91661img01.jpg]

known as (1-{9-[(4S, 2R, 3R,
5R)-3,4-dihydroxy-5-(hydroxymethyl)oxolan-2-yl]-6-aminopurin-2-yl}pyrazol-4-yl)-N-methylcarboxamide,
and identified by the Chemical Abstracts Service Registry Number 313348-27-5.

 

4.



--------------------------------------------------------------------------------

EXHIBIT B

LICENSED PATENTS

 

Country

  

Application No.

  

Patent / Publication No.

  

Title

Patent Cooperation

Treaty (“PCT”)

   PCT/US00/40281    WO 00/78779 A2    N-PYRAZOLE A2A RECEPTOR AGONISTS

PCT

   PCT/US00/17095    WO 00/78778 A2    C-PYRAZOLE A2A RECEPTOR AGONISTS

PCT

   PCT/US01/05831    WO 01/62979 A2    METHOD OF IDENTIFYING PARTIAL AGONISTS OF
THE A2A RECEPTOR

PCT

   PCT/US03/23511    WO 2004/011010 A1    MYOCARDIAL PERFUSION IMAGING USING A2A
RECEPTOR AGONISTS

PCT

   PCT/US04/002304    WO 2005/082379 A1    MYOCARDIAL PERFUSION IMAGING USING
ADENOSINE RECEPTOR AGONISTS

PCT

   PCT/US2005/037368    WO 2006/044856 A2    USE OF A2A ADENOSINE RECEPTOR
AGONISTS

PCT

   PCT/US2007/003022    WO 2007/092372 A1    PROCESS FOR PREPARING AN
A2A-ADENOSINE RECEPTOR AGONIST AND ITS POLYMORPHS

United States

   US 09/338,185    US 6,403,567 B1    N-PYRAZOLE A2A ADENOSINE RECEPTOR
AGONISTS

United States

   US 10/018,446    US 6,642,210 B1    2-(N-PYRAZOLO) ADENOSINES WITH
APPLICATION AS ADENOSINE A2A RECEPTOR AGONISTS

United States

   US 10/652,378    US 7,183,264 B2    N-PYRAZOLE A2A RECEPTOR AGONISTS

United States

   US 11/252,760    US 7,144,872 B2    N-PYRAZOLE A2A RECEPTOR AGONISTS

United States

   US 11/588,834    US 2007/0203090 A1    N-PYRAZOLE A2A RECEPTOR AGONISTS

United States

   US 09/338,327    US 6,214,807 B1    C-PYRAZOLE A2A RECEPTOR AGONISTS

United States

   US 09/812,176    US 6,855,818 B2    C-PYRAZOLE A2A RECEPTOR AGONISTS

United States

   US 10/018,758    US 6,770,634 B1    C-PYRAZOLE A2A RECEPTOR AGONISTS

United States

   US 10/813,535    US 7,109,180 B2    C-PYRAZOLE A2A RECEPTOR AGONISTS

United States

   US 11/522,120    US 2007/0207978 A1    C-PYRAZOLE A2A RECEPTOR AGONISTS

United States

   US 11/070,768    US 2005/0175535 A1    MYOCARDIAL PERFUSION IMAGING METHOD

United States

   US 10/629,368    US 2004/0064039 A1    MYOCARDIAL PERFUSION IMAGING METHOD

United States

   US 10/766,403    US 2005/0020915 A1    MYOCARDIAL PERFUSION IMAGING METHODS
AND COMPOSITIONS

United States

   US 11/253,322    US 2006/0084625 A1    USE OF A2A ADENOSINE RECEPTOR AGONISTS

United States

   US 11/701,699    US 2007/0265445 A1    PROCESS FOR PREPARING AN A2A-ADENOSINE
RECEPTOR AGONIST AND ITS POLYMORPHS

United States

   US 11/750,295    US 2007/0225247 A1    PROCESS FOR PREPARING AN A2A-ADENOSINE
RECEPTOR AGONIST AND ITS POLYMORPHS

 

5.



--------------------------------------------------------------------------------

Country

  

Application No.

  

Patent / Publication No.

  

Title

United States

   US 11/766,964    US 2007/0299089 A1    USE OF A2A ADENOSINE RECEPTOR AGONISTS
IN THE TREATMENT OF ISCHEMIA

United States

   US 11/848,743    Not published    METHODS AND COMPOSITIONS FOR INCREASING
PATIENT TOLERABILITY DURING MYOCARDIAL IMAGING METHODS

United States

   US 11/864,437    Not published    METHODS FOR MYOCARDIAL IMAGING IN PATIENTS
HAVING A HISTORY OF PULMONARY DISEASE

United States

   US 11/969,047    Not published    MYOCARDIAL PERFUSION IMAGING

Canada

   CA2000002377746    CA2377746 C    N-PYRAZOLE A2A RECEPTOR AGONISTS

Canada

   CA2000002375430    CA2375430 C    C-PYRAZOLE A2A RECEPTOR AGONISTS

Canada

   CA2001002439222    CA2439222AA    METHOD OF IDENTIFYING PARTIAL AGONISTS OF
THE A2A RECEPTOR

Canada

   CA2003002492855    CA2492855AA    MYOCARDIAL PERFUSION IMAGING USING A2A
RECEPTOR AGONISTS

Canada

   CA2004002554169    CA2554169AA    MYOCARDIAL PERFUSION IMAGING USING
ADENOSINE RECEPTOR AGONISTS

Canada

   CA2005002583185    CA2583185AA    USE OF A2A ADENOSINE RECEPTOR AGONISTS

Mexico

   MX2001PA0013325    MX244944    N-PYRAZOLE A2A RECEPTOR AGONISTS

Mexico

   MX2001PA0013350    MX245023    C-PYRAZOLE A2A RECEPTOR AGONISTS

Mexico

   MX2005PA0001123    Only abstract published    MYOCARDIAL PERFUSION IMAGING
USING A2A RECEPTOR AGONISTS

Mexico

   MX2006PA008521    Only abstract published    MYOCARDIAL PERFUSION IMAGING
USING ADENOSINE RECEPTOR AGONISTS

Mexico

   MX2007PA004749    Only abstract published    USE OF A2A ADENOSINE RECEPTOR
AGONISTS

 

6.